COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


BLOCKBUSTER VIDEO/WJP VIDEO
AND
ROYAL INSURANCE COMPANY
                                               MEMORANDUM OPINION *
v.   Record No. 2272-95-1                          PER CURIAM
                                                FEBRUARY 6, 1996
SHEREE A. LUDWIG-TILLER


                                     FROM THE VIRGINIA WORKERS'
COMPENSATION COMMISSION
            (James C. McCaa, III; Taylor & Walker, on
            brief), for appellants.

            (William W. Nexsen; Timothy P. Murphy;
            Stackhouse, Smith & Nexsen, on brief), for
            appellee.



     Blockbuster Video/WJP Video and its insurer (hereinafter

collectively referred to as "employer") appeal from a decision of

the Workers' Compensation Commission awarding compensation to

Sheree A. Ludwig-Tiller.    Employer contends that the commission

erred in finding that Ludwig-Tiller's November 19, 1993

compensable injury by accident caused an exacerbation of her

pre-existing bipolar condition.   Finding no error, we affirm the

commission's decision.

     On appeal, we view the evidence in the light most favorable

to the prevailing party.    R.G. Moore Bldg. Corp. v. Mullins, 10
Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).    "The actual

determination of causation is a factual finding that will not be
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
disturbed on appeal if there is credible evidence to support the

finding."     Ingersoll-Rand Co. v. Musick, 7 Va. App. 684, 688, 376
S.E.2d 814, 817 (1989).    "Questions raised by conflicting medical

opinions must be decided by the commission."     Penley v. Island

Creek Coal Co., 8 Va. App. 310, 318, 381 S.E.2d 231, 236 (1989).

     An employee who is injured in a work-related accident, and

whose injuries aggravate or exacerbate a pre-existing condition

resulting in disability, is entitled to compensation for the

disability.     Ohio Valley Constr. Co. v. Jackson, 230 Va. 56, 58,

334 S.E.2d 554, 555 (1985).    Ludwig-Tiller received a broken leg,

multiple contusions, and a head injury in a compensable

automobile accident, which injuries subsequently caused a

chemical imbalance and depression and aggravated her pre-existing

bipolar disorder, causing her to be disabled from working.

     In an April 5, 1994 report, Dr. Richard B. Ellis, Ludwig-

Tiller's treating neuro-psychiatrist since 1992, opined as

follows:
            It is probable that the motor vehicle
            accident with its associated physical
            disability and emotional distress at a highly
            and demanding time of year contributed
            substantially to the patient's exacerbation
            of illness. As with other medical illnesses,
            such as diabetes or asthma, significant
            stressors can cause a recurrence of symptoms
            in bipolar disorder. Prior to the accident
            she had stabilized to the point of requiring
            followup appointments only every three months
            for medication refills. With the added
            physical and emotional distress, she showed a
            definite decline in her mood and level of
            functioning.




                                   2
     As fact finder, the commission accepted Dr. Ellis' opinion

and rejected the contrary opinion of Dr. Paul Mansheim, who

performed a review of Ludwig-Tiller's medical records at

employer's request.   Moreover, the commission noted that Dr.

Mansheim based his opinion on an inaccurate recitation of Ludwig-

Tiller's history.   In cases of conflicting medical evidence,

"[t]he general rule is that when an attending physician is

positive in his diagnosis . . . , great weight will be given by

the courts to his opinion."   Pilot Freight Carriers, Inc. v.

Reeves, 1 Va. App. 435, 439, 339 S.E.2d 570, 572 (1986).     Dr.

Ellis' opinion constitutes credible evidence to support the

commission's decision.   "The existence of contrary evidence in

the record is of no consequence if there is credible evidence to

support the commission's finding."   Wagner Enters., Inc. v.

Brooks, 12 Va. App. 890, 894, 407 S.E.2d 32, 35 (1991).

     In addition, employer executed a memorandum of agreement

four months after the industrial accident, acknowledging its

liability for medical expenses and disability related to Ludwig-

Tiller's compensable "head injury, chemical imbalance, [and]

depression."   The commission entered an award for Ludwig-Tiller's

disability as a result of these injuries.   The medical records,

the memorandum of agreement, and award support the commission's

finding that the parties "were fully informed as to [Ludwig-

Tiller's] ongoing physical and mental complaints and agreed that

her chemical imbalance and depression were caused by the



                                 3
industrial accident."    The evidence and the award support the

commission's decision.

     As to the employer's argument that Ludwig-Tiller's bipolar

disorder did not qualify as an "injury by accident," but rather

constituted an ordinary disease of life, which, if exacerbated,

was not compensable under the Act, the employer did not raise

these issues before the commission.   Accordingly, we will not

consider these arguments for the first time on appeal.    Green v.
Warwick Plumbing & Heating Corp., 5 Va. App. 409, 413, 364 S.E.2d
4, 6 (1988); Rule 5A:18.

     For the reasons stated, we affirm the commission's decision

holding employer responsible for the cost of medical treatment

related to Ludwig-Tiller's bipolar condition and any subsequent

disability.

                                                    Affirmed.




                                  4